870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW)AND ITS LOCAL 449, Petitioners, Cross-Respondents,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
Nos. 87-5764, 87-5809.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before RYAN and ALAN E. NORRIS, Circuit Judges, LIVELY, Senior Circuit Judge.*

JUDGMENT

1
THIS CAUSE came on to be heard upon a petition filed by International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW) and its Local 449 to review an order of the National Labor Relations Board issued against said Petitioners, their officers, agents, and representatives, on March 5, 1987, as amended by supplemental order of September 25, 1987, and upon a cross-application filed by the National Labor Relations Board to enforce said order, as amended.  The Court heard argument of respective counsel on August 25, 1988, and has considered the briefs and transcript of record filed in this cause.  On January 19, 1989, the Court, being fully advised of the premises, handed down its opinion granting in part and denying in part enforcement of the Board's Order, as amended.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Petitioners, International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW) and its Local 449, their officers, agents, and representatives, shall:

1. Cease and desist from:

3
(a) Maintaining in their governing documents Article 6, Section 17, of the Constitution of the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (UAW).


4
(b) Interfering with, restraining, or coercing employees in the exercise of rights guaranteed in Section 7 of the National Labor Relations Act (hereinafter called the Act), by refusing to acknowledge or accept their effective resignation from membership in Local 449 and the International.


5
(c) In any like or related manner interfering with, restraining, coercing employees in the exercise of rights guaranteed them by Section 7 of the Act.


6
2. Take the following affirmative action which the Board has found necessary to effectuate the purposes of the Act:


7
(a) Expunge from the Constitution of the International Union and any other of the governing documents of Local 449 and/or the International in which it may appear, Article 6, Section 17, of the Constitution of the International Union, except insofar as it requires that resignations be in writing and sent to a designated officer of the local union.1


8
(b) Acknowledge and approve the resignations from membership received from the employees found in the Administrative Law Judge's Decision to have tendered such resignations, and give each of said employees written notification of said acknowledgement and approval.


9
(c) Post at their offices and meeting halls in Rockford, Illinois, copies of the attached notice marked "Appendix."    Copies of said notice, on forms provided by the Regional Director for Region 33 of the National Labor Relations Board (Peoria, Illinois), after being duly signed by each Petitioners' authorized representative, shall be posted by them immediately upon receipt thereof, and be maintained by them for 60 consecutive days thereafter, in conspicuous places, including all places where notices to members are customarily posted.  Reasonable steps shall be taken by Petitioners to insure that said notices are not altered, defaced, or covered by any other material.


10
(d) Deliver to the aforesaid Regional Director signed copies of said notice in sufficient number to be posted by the employer involved herein, if willing.


11
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Petitioners have taken to comply herewith.

CERTIFICATE OF SERVICE

12
The undersigned hereby certifies that one copy of the Board's proposed judgment in the above-captioned case has this day been served by first class mail upon the following counsel at the addresses listed below:


13
Michael B. Nicholson, Esq.

UAW International Union
Solidarity House

14
8000 E. Jefferson Ave.

Detroit, MI 48214

15
Ann C. Hodges, Esq.

Katz, Friedman, Schur & Eagle
7 S. Dearborn St., Ste. 1734
Chicago, IL 60603

16
/s/Aileen A. Armstrong

Deputy Associate General Counsel
NATIONAL LABOR RELATIONS BOARD

17
Dated at Washington, D.C. this 30th day of January, 1989.

APPENDIX
NOTICE TO EMPLOYEES AND MEMBERS

18
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


19
APPEALS ENFORCING IN PART AND DENYING IN PART AN

ORDER, AS AMENDED, OF THE NATIONAL LABOR

20
RELATIONS BO.

AN AGENCY OF THE UNITED STATES GOVERNMENT

21
WE WILL NOT restrain or coerce employees in the exercise of the rights guaranteed them in Section 7 of the National Labor Relations Act by maintaining in our governing documents Article 6, Section 17 of the Constitution of the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, UAW, which reads as follows:


22
Section 17.  A member may resign or terminate membership only if s/he is in good standing, is not in arrears or delinquent in the payment of any dues or other financial obligation to the International Union or to her/his Local Union and there are no charges filed and pending against her/him.  Such resignation or termination shall be effective only if by written communication, signed by the member and sent by registered or certified mail, return receipt requested, to the Financial Secretary of the Local Union within the ten (10) day period prior to the end of the fiscal year of the Local Union as fixed by this Constitution, whereupon it shall become effective sixty (60) days after the end of such fiscal year;  provided, that if the employer of such member has been authorized either by such member individually or by the Collective Bargaining Agreement between the employer and the Union to check off the membership dues of such member, then such resignation shall become effective upon the effective termination of such authorization, or upon the expiration of such sixty (60) day period, whichever is later.


23
WE WILL NOT refuse to acknowledge or grant resignations from union membership tendered to us in writing.


24
WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


25
WE WILL expunge from our governing documents Article 6, Section 12 of the Constitution of the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America, UAW, except insofar as it requires that the resignations be in writing and sent to a designated official of the local union.


26
WE WILL acknowledge and grant membership resignation requests tendered to us in writing.  The resignation requests previously tendered to us in 1983 by the employees named below are hereby acknowledged and granted:

AN AGENCY OF THE UNITED STATES GOVERNMENT
Joe Avendano
Robert Bartell
Roger Bougord
Teri Casas
Julie Cholak
Gerald Cole
Dan Cooper
Harold Cooper
Darrell Danekas
Roy Davis
Mary Ferdon
Leonard Forsell
Larry Gulley
Billy Haggard
Koran Haggard
Gary Hare
Larry Hare
Dave Hawkins
Sheila Hoffman
Patrick Horkheimer
Virginia Hunt
Andrew Larson
Jauntia Lawrence
Larry Lewis
Wesley Kleasner
John Marks
Wanda McClard
Ron Olthoff
Brenda Parham
Shirley Phillips
Larry Shimmins
Don Siemens
Curtis Smith
Don Smith
Pat Smith
Rudy Sobirai
Perry Wilhite
Jody Wills
Charles Woodard
Juanita Woods
LaVerne Melvin

27
LOCAL 449, UNITED AUTOMOBILE, AEROSPACE & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW)

Dated ________
By (Representative)

28
(Title)


29
INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW)

Dated ________
By (Representative)

30
(Title)


31
THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE


32
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office.


33
Savings Center Tower, 16th Floor, 411 Hamilton Boulevard, Peoria, Illinois 61602.  Telephone No.  (309) 671-7068.



*
 The Honorable Pierce Lively became Senior Circuit Judge January 1, 1989


1
 The expunction remedy in this case does not preclude UAW local unions located in Canada and serving Canadian nationals and industries, and over which the Board has no jurisdiction, from maintaining Article 6, Section 17 in their local governing documents